I am of the opinion that the wording and spirit of the various sections of the statute cited in the majority opinion contemplate that the claims of injured workmen and their dependents shall be paid from funds credited to the classes and subclasses to which the respective workmen belong, and not from the accident fund regardless of whether or not the particular class or subclass is insolvent. Otherwise, the result will ultimately be that other injured workmen and their dependents will be deprived of their just proportion of compensation simply because the fund out of which they are entitled to be paid has been depleted by withdrawals made for the benefit of insolvent classifications.
SIMPSON, JEFFERS, and ROBINSON, JJ., concur with STEINERT, J. *Page 182